DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 was filed after the mailing date of the Final Rejection on 04/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Reasons for Allowance
Claims 1, 7, 9-11, 15, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Hirayama (U.S. PG-Pub No. 2007/0070859), teaches an optical device, comprising:
a light-guide optical element (11) having a two major surfaces (12-2, 13-1) and edges, an input aperture through which light waves enter the light-guide optical element and an output aperture through which the light waves exit the light-guide optical element (See e.g. Figs. 2, 28, and 63; Paragraph 0089);
at least one partially-reflecting surface (11b) for coupling-out the light waves from one of the major surfaces of the light-guide optical element at said output aperture, said at least one partially-reflecting surface being located between, and oriented obliquely to, said two major surfaces of the light-guide optical element (See e.g. Figs. 2, 28, and 63; Paragraph 0091); and
at least one beam-splitting surface (13a, 22a, 60) embedded inside the light-guide optical element between, and parallel to, said two major surfaces of the light-guide optical element, said at least one beam-splitting surface being implemented as a dielectric thin-film coating with a reflectance of less than 10% for light of said at least three wavelengths of visible light incident at angles of less than 15° to the normal to said beam-splitting surface, said at least three wavelengths including wavelengths of 470, 550 and 630 nm (See e.g. Figs. 2, 3, 5, 8, 11, 15, 19, 27, 28, and 32; Paragraphs 0092-0094, 0128, 0151, 0164-0165, and 0167), and
and wherein the light waves propagating by total internal reflection at said major surfaces undergo a plurality of total internal reflections at said two major surfaces and impinge a plurality of times on said at least one beam-splitting surface between said input aperture and said output aperture (See e.g. Figs. 2, 28, and 63; Paragraphs 0089, 0092-0094, 0151, 0167, and 0273).
Hirayama fails to explicitly disclose that the beam-splitting surface is separated from the two major surfaces.
However, Baker et al. (U.S. Patent No. 8,369,019; hereinafter – “Baker”) teaches waveguides comprising a light-transmitting substrate (100) having at least two major surfaces and edges and a beam-splitting coating embedded inside the light-guide optical element located between and separated from the two major surfaces of the light-guide optical element, wherein the light waves coupled inside the light-guide optical element undergo a plurality of reflections from and passing's through the at least one beam-splitting surface, and wherein the light waves undergo a plurality of total internal reflections off said two major surfaces between said input aperture and said output aperture (See e.g. Figs. 7 and 10; C. 8, L. 29-64; C. 9, L. 7-46) such that “the pupils of image bearing light are altered such that the pupils of image bearing light exiting the waveguide tend to mix together or overlap with one another and such mixing or overlapping of pupils results in a mitigation of the pupil banding perceived by an observer” (C. 3, L. 39-43; C. 8, L. 29-64; C. 9, L. 15-21).
Nevertheless, Hirayama and Baker fail to teach or reasonably suggest that the beam-splitting surface has a reflectance of between 35% and 60% for s-polarized light of each of at least three wavelengths of visible light for all incident angles within a range spanning at least 20°, said at least three wavelengths including wavelengths of 470, 550 and 630 nm. Rather, Hirayama explicitly teaches that the reflectance should rapidly vary from near 0% to near 100% and clearly does not suggest that the reflectance should be in the required range for the wavelengths of light at the recited angles. As such, the required modification to achieve such a limitation would not have been obvious to one having ordinary skill in the art at the time the invention was filed.
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 1, specifically including the limitation: “at least one beam-splitting surface embedded inside the light-guide optical element between, separated from, and parallel to, said two major surfaces of the light- guide optical element, said at least one beam-splitting surface being implemented as a dielectric thin-film coating configured to be partially reflecting and partially transmitting with a reflectance of between 35% and 60% for s-polarized light of each of at least three wavelengths of visible light for all incident angles within a range spanning at least 20°, said range being at angles over 40° to a normal to said beam-splitting surface, and a reflectance of less than 10% for light of said at least three wavelengths of visible light incident at angles of less than 15° to the normal to said beam-splitting surface, said at least three wavelengths including wavelengths of 470, 550 and 630 nm.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896